—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosengarten, J.), rendered November 25, 1998, convicting him of criminal sale of a controlled substance in the third degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing (Kron, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly denied that branch of his motion which was to suppress the identification testimony in the instant case (see, People v Ketcham, 93 NY2d 416, 420-421).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Santucci, J. P., Sullivan, Friedmann and Smith, JJ., concur.